United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 24, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-30542
                           Summary Calendar


FRANKLIN RICE,

                                      Plaintiff-Appellant,

versus

CLOVIS TILLERY, Warden; RICHARD STALDER,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 3:05-CV-1112
                       --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Franklin Rice, former Louisiana prisoner # 252163, appeals

the district court’s dismissal of his 42 U.S.C. § 1983 suit for

failure to state a claim, pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure.

     Rice contends that district court erred in dismissing his

complaint that the defendants were deliberately indifferent to

the safety hazard to prisoners at the Richwood Corrections Center

posed by the razor wire which surrounds the compound; that the

district court erred in not granting his motion for a default

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-30542
                                  -2-

judgment based on the defendants’ failure to answer his request

for waiver of service of summons; and that the district court

erred in dismissing the complaint based on Rice’s lack of

objections to the MJ’s report and recommendation.

     Although this court applies less stringent standards to

parties proceeding pro se than to parties represented by counsel

and liberally construes briefs of pro se litigants, pro se

parties must still brief the issues and reasonably comply with

the requirements of Rule 28 of Federal Rules of Appellate

Procedure.   Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).

The appellant’s brief must contain an argument, which in turn

must contain his “contentions and the reasons for them, with

citations to the authorities and parts of the record on which the

appellant relies” and “for each issue, a concise statement of the

applicable standard of review[.]”    FED. R. APP. P. 28(a)(9); see

Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).    General

arguments giving only broad standards of review and not citing to

specific errors are insufficient to preserve issues for appeal.

See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d
744, 748 (5th Cir. 1987).

     Rice has not briefed adequately any of his arguments on

appeal.   Rice’s appeal is without merit, and the appeal is

DISMISSED as frivolous.     See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.